Appellee sued appellant on a fire insurance policy, and indorsed on the summons and complaint a demand for trial by jury.
The judgment entry recites:
"Thereupon the defendant * * * comes not but makes default. And a jury trial being waived by the plaintiff in this cause, and same being considered by the court, the court proceeds to ascertain the amount of plaintiff's damages, which the court, by competent evidence, ascertains to be fifteen hundred dollars"
— and judgment was rendered accordingly.
The bill of exceptions shows that the plaintiff, in open court, waived a trial by jury before the complaint was read to the court. The record nowhere shows that the defendant waived trial by jury, or consented to the plaintiff's withdrawal of his demand therefor.
This is not a case in which the court is authorized by statute (Code, § 5356) to ascertain the amount of the plaintiff's demand and render judgment therefor without the intervention of a jury. Manhattan Fire Ins. Co. v. Fowler,76 Ala. 372; Home Protection Co. v. Caldwell, 85 Ala. 607,5 So. 338. Unless a jury was waived by the parties, the action of the court in this case was clearly erroneous. When either party demands a trial by jury, the demand cannot be withdrawn without the consent of the other party. General Acts 1915, pp. 939, 940. And we have expressly held that this rule applies to a defendant who is in default. Ex parte Florida Nursery 
Trading Co., ante, p. 97, 77 So. 391.
Plaintiff's waiver of a jury trial, defendant not consenting, was therefore wholly ineffectual, and the judgment was erroneous.
Reversed and remanded.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.
                              On Rehearing.